Case 1:20-cv-03611-JGK Document 138 Filed 12/07/20 Page 1 of 4
Case 1:20-cv-03611-JGK Document 138 Filed 12/07/20 Page 2 of 4
Case 1:20-cv-03611-JGK Document 138 Filed 12/07/20 Page 3 of 4

                        ExhibitA
PersonID   JobID      FirstName       LastName            Employer                                      HireDate           FinalDate
  602854     610145   Seferina        ACOSTA              FirstChinesePresb.CAHA,Corp                 12/3/20040:00      7/5/20120:00
  602854     809408   Seferina        ACOSTA              CLOSEDͲUnitedJewishCouncilLicensedHomeC 2/12/20070:00      8/31/20100:00
  602854     810155   Seferina        ACOSTA              UnitedJewishofEastSideHAS                  2/12/20070:00    1/24/201721:06
 1165953   1380214    Eugenia         BarahonaAlvarado   AllianceforHealth,Inc                         4/5/20130:00     8/31/20150:00
 1165953   1944973    Eugenia         BarahonaAlvarado   PersonalTouchHomeCareofNY                  4/25/20190:00     4/30/20200:00
  500073     460985   CARMEN          CARRASCO            UnitedJewishofEastSideHAS                 10/31/20020:00    1/24/201721:06
  500073     845332   CARMEN          CARRASCO            CLOSEDͲFirstAide                             4/12/20060:00     4/30/20110:00
  500073    1170596   CARMEN          CARRASCO            HomeCareSvcforIndependentLiving            5/21/20110:00    10/31/20200:00
  500073    1462859   CARMEN          CARRASCO            NYFoundationSchaServiceInc.                 3/29/20140:00     5/20/20200:00
  477551     431556   MEIKUM         Chu                 ChineseAmericanPlanningCouncil               1/25/20030:00     11/1/20130:00
  530935     505758   SauKing        Chung               ChineseAmericanPlanningCouncil                8/4/20030:00    7/31/201410:49
  464275     416173   DULCE           HERRERA             UnitedJewishofEastSideHAS                  9/25/20020:00      6/1/20170:00
  464275   1448727    DULCE           HERRERA             NYFoundationSchaServiceInc.                 3/29/20140:00    10/31/20200:00
  457331     407335   Epifania        Hichez              UnitedJewishofEastSideHAS                  4/23/20020:00     6/19/20140:00
  699973     749064   QunXiang        Ling                ChineseAmericanPlanningCouncil               3/23/20060:00     7/31/20150:00
  367641     281199   ELIDAAGUSTIN   MejiaHerrera       FirstChinesePresb.CAHA,Corp                 6/23/20000:00    10/31/20150:00
  367641     819280   ELIDAAGUSTIN   MejiaHerrera       CLOSEDͲUnitedJewishCouncilLicensedHomeC 5/22/20070:00      8/31/20100:00
  367641     831592   ELIDAAGUSTIN   MejiaHerrera       UnitedJewishofEastSideHAS                   5/3/20070:00     3/31/20140:00
  783156     867332   Leticia         PanamaRivas        FirstChinesePresb.CAHA,Corp                12/17/20070:00     5/31/20150:00
  784633     869593   ALVARO          RAMIREZͲGUZMAN      FirstChinesePresb.CAHA,Corp                 3/22/20080:00    1/24/201721:06
  784633   1295018    ALVARO          RAMIREZͲGUZMAN      UnitedJewishofEastSideHAS                   3/2/20120:00    11/15/20170:00
  784633    1465597   ALVARO          RAMIREZͲGUZMAN      FEGSHomeAttendantServices                    5/16/20140:00    10/31/20200:00
  784633    1470997   ALVARO          RAMIREZͲGUZMAN      CLOSEDͲFEGSHomecareServicesInc.            5/16/20140:00     9/28/20150:00
  642551     657940   Gail            Yan                 FirstChinesePresb.CAHA,Corp                  8/8/20050:00     9/30/20140:00
                                                                                                                                              Case 1:20-cv-03611-JGK Document 138 Filed 12/07/20 Page 4 of 4
